Citation Nr: 1441332	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-19 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial schedular and/or extraschedular rating for rheumatoid arthritis prior to July 1, 2008.

2.  Entitlement to an initial schedular and/or extraschedular rating in excess of 20 percent for rheumatoid arthritis on and after July 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to May 1986 and from October 1989 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in January 2011 and July 2012.  In January 2010, the Board restored a 40 percent rating for the Veteran's diabetes mellitus and remanded her claim for a higher initial rating for rheumatoid arthritis.  In July 2012 the Board remanded the Veteran's claim to schedule the Veteran for a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the claim must be remanded for another VA examination.  The Veteran was evaluated at a VA examination in August 2012.  However, the Board finds that the VA examination did not address all of the issues requested in the July 2012 remand order.  In the July 2012 order, the Board requested that the VA examiner identify all joints affected by the Veteran's service-connected rheumatoid arthritis both at the examination and at any time during the appeal period (since January 2007).  The VA examiner was also requested to note the presence or absence of severe impairment due to anemia or weight loss, incapacitating exacerbations and their frequency, or a combination of symptoms that result in definite impairment of health.

The August 2012 VA examiner evaluated the Veteran's wrists, hips and hands.  A July 2008 private treatment record reflects that affected joints may have included the metacarpophalangeal joints of both hands, the bilateral wrist, the bilateral knees,  the bilateral shoulders, and the right ankle.  The Veteran's bilateral shoulders and ankle were not evaluated at the VA examination.  It is not clear from the VA examination report why the VA examiner did not evaluate any other joints.  Additionally, the VA examiner did not address whether the Veteran had severe impairment due to anemia or weight loss, incapacitating exacerbations and their frequency, or a combination of symptoms that resulted in definite impairment of health.  A September 2010 private treatment record noted that the Veteran had anemia.  

The Board also finds that the August 2012 VA examination report is inadequate.  The VA examiner noted the range of motion of the right and left wrist.  In the right wrist, the VA examiner noted that on palmar flexion and dorsi extension the right writs had pain on active or passive motion.  However, the VA examiner did not indicate at what degree pain of range of motion pain began or whether the Veteran's right wrist range of motion was limited by pain.  In the February 2013 statement, the Veteran stated she told the VA examiner that she used a brace for her thumb, but the hand examination indicates the Veteran did not use any assistive devices.  

For the reasons discussed above, the Board finds that the VA examination is inadequate and was not completed in compliance with the July 2012 remand order.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claims must be remanded for a new VA examination.

The VA treatment records in the file only date to August 2011.  As the Veteran may have received additional treatment at VA since then, the Board requests the Veteran's complete VA treatment records from August 2011 to present, if any.  

As the Veteran has been seen by a private rheumatologist, the Veteran should be asked to authorize the release of any additional private treatment records that are relevant to her claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from August 2011 to present, if any.  If no records are available, the claims folder must indicate this fact.

2.  Request that the Veteran identify and authorize release of any relevant private treatment records dated from March 2011 to present, if any.  All requests and responses, positive and negative, should be associated with the claims file.

3.  After completion of the above, schedule the Veteran for a VA examination to ascertain the current nature and severity of her service-connected rheumatoid arthritis.  The VA examiner should respond to all of the following:

(a)  Identify all joints affected by the Veteran's service-connected rheumatoid arthritis, both at the examination and at any time during the appeal period (January 2007 to present), to include the hands, wrists, shoulders, knees, right ankle and/or hip.  

If any of the joints noted to be painful by the Veteran during the appeal period, to include the hands, wrists, shoulders, hip, knees and/or right ankle, are not affected by rheumatoid arthritis, the VA examiner should note this fact.

(b)  Provide range of motion measurements for each affected joint identified, including the degree at which any pain begins.  The examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of any affected joint due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  

(c) The examiner should note the presence or absence of severe impairment due to anemia or weight loss, incapacitating exacerbations and their frequency, or a combination of symptoms that result in definite impairment of health.

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal of entitlement to an initial schedular and/or extraschedular rating for rheumatoid arthritis prior to July 1, 2008, and entitlement to an initial schedular and/or extraschedular rating in excess of 20 percent for rheumatoid arthritis on and after July 1, 2008.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



